ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Hearing Officer appointed pursuant to Admission and Discipline Rule 23, Section 11(b) and, upon the Commission's Motion for Suspension Pending Prosecution and upon Respondent's consent thereto, recommends that George H. Tripp be suspended from the practice of law until final determination of this case.
And this Court, being duly advised, now finds that the Hearing Officer's "Recommendation for Suspension Pending Prose-ecution" should be accepted and approved and that the Respondent should be so suspended.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, George H. Tripp, be and he hereby is suspended from the practice of law in this state pending a final determination by this Court in the present case.
All Justices concur.